DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the third pipeline" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9-11, 13-17, 20, 21 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6,228,652, hereinafter Rodriguez.
Regarding claim 1, Rodriguez teaches a sample testing device (figure 2), comprising: a pipeline assembly which comprises a first pipeline (item S0) and a second pipeline (SL); a testing assembly which comprises a sample needle (the needle end of item 12), wherein the sample needle comprises a first connection point (where items A1-A3 connect to item 12); and a reaction assembly which comprises a first reaction cell group (item MC2) and a second reaction cell group (item MC1), wherein the first reaction cell group is connected to a second connection point (the connection between item S0 and MC2) of the first pipeline (item S0), and the second reaction cell group communicates with the second pipeline (figure 2), and the reaction assembly is configured to treat a biological sample to prepare a test liquid (intended use MPEP § 2114 (II)); wherein a test liquid in the first reaction cell group flows to the first connection point of the sample needle via the second connection point of the first pipeline (intended use MPEP § 2114 (II) and figure 2), and a test liquid in the second reaction cell group flows to the first connection point of the sample needle via the second pipeline (intended use MPEP § 2114 (II) and figure 2), such that the test liquid in the first reaction cell group or in the second reaction cell group respectively flows into the sample needle of the testing assembly for detecting (intended use MPEP § 2114 (II)), wherein the sample testing device further comprises a sample injecting assembly (item 16), the sample injecting assembly is respectively connected to a third connection point (the connection between item MP2 and item S0) of the first pipeline and a fourth connection point (the connection between item MP1 and SL) of the second pipeline, the third connection point is located between the second connection point and the first connection point (figure 2), a channel between the third connection point and the first connection point is 
Regarding claim 6, Rodriguez teaches wherein the reaction assembly further comprises a third reaction cell group (item MC3), the third reaction cell group is connected to a sixth connection point of the first pipeline (item ST), and a test liquid in the third reaction cell group flows to the first connection point of the sample needle via the sixth connection point of the first pipeline, so that the test liquid in the third reaction cell group flows into the sample needle of the testing assembly for detecting (intended use MPEP § 2114 (II)), wherein the test liquid in the first reaction cell group or the third reaction cell group respectively flows to the third connection point of the first pipeline via the second connection point of the first pipeline or the sixth connection point of the first pipeline, and flows into the first test liquid preparation section via the third connection point of the first pipeline (intended use MPEP § 2114 (II)), or the test liquid in the second reaction cell group flows to the fourth connection point of the second pipeline via the second pipeline, and flows into the second test liquid preparation section via the fourth connection point of the second pipeline (intended use MPEP § 2114 (II)).
Regarding claim 7, Rodriguez teaches wherein the sample injecting assembly comprises an injector (items P1-P3), a selection switching member disposed at an injection port of the injector (item 16), a fourth branch and a fifth branch (figure 2); one end of the fourth branch and one end of the fifth branch are respectively connected to the third connection point and the fourth connection point, another end of 
Regarding claim 9, Rodriguez teaches wherein the pipeline assembly further comprises a third pipeline (item ST), the reaction assembly further comprises a third reaction cell group (item MC3), and the third reaction cell group communicates with the third pipeline (figure 2); and a test liquid in the third reaction cell group flows to the first connection point of the sample needle via the third pipeline, so that the test liquid in the third reaction cell group flows into the sample needle of the testing assembly for detecting (intended use MPEP § 2114 (II) and figure 2).
Regarding claim 10, Rodriguez teaches wherein the sample injecting assembly is further connected to a seventh connection point of the third pipeline (figure 2), and a channel between the seventh connection point and the first connection point is a third test liquid preparation section (figure 2), wherein the test liquid in the third reaction cell group flows via the third pipeline to the seventh connection point of the third pipeline, and flows into the third test liquid preparation section via the seventh connection point of the third pipeline (intended use MPEP § 2114 (II)), wherein the sample injecting assembly is configured to inject the test liquid in the first test liquid preparation section, the test liquid in the second test liquid preparation section or the test liquid in the third test liquid preparation section into the sample needle of the testing assembly (intended use MPEP § 2114 (II)).
Regarding claim 11, Rodriguez teaches wherein the sample injecting assembly comprises an injector (items P1-P3), a selection switching member disposed at an injection port of the injector (item 16), a fourth branch, a fifth branch and a sixth branch (figure 2); one end of the fourth branch, one end of the fifth branch and one end of the sixth branch are respectively connected to the third connection point, the fourth connection point and the seventh connection point (figure 2), another end of the fourth branch, another end of the fifth branch and another end of the sixth branch are commonly disposed at the selection switching member (figure 2), and the selection switching member is configured to switch between the fourth branch, the fifth branch and the sixth branch to communication with the injector (intended use MPEP § 2114 (II)).

Regarding claim 14, Rodriguez teaches wherein the second pipeline and the second reaction cell group are commonly connected to the fifth connection point of the first pipeline (figure 2), and the test liquid in the second reaction cell group flows into the second pipeline from the fifth connection point such that the second reaction cell group communicates with the second pipeline (intended use MPEP § 2114 (II)).
Regarding claim 15, Rodriguez teaches wherein the second pipeline is connected to a tenth connection point of the first pipeline, and the tenth connection point communicates with the first connection point of the sample needle (figure 2), the test liquid in the second reaction cell group flows to the tenth connection point of the first pipeline via the second pipeline, and flows from the tenth connection point of the first pipeline to the first connection point of the sample needle (intended use MPEP § 2114 (II)).
Regarding claim 16, Rodriguez teaches wherein the test liquid in the first reaction cell group does not flow through the tenth connection point of the first pipeline when flowing from the second connection point of the first pipeline to the first connection point of the sample needle (intended use MPEP § 2114 (II)).
Regarding claim 17, Rodriguez teaches wherein the first reaction cell group comprises a first reaction cell (item MC2), a first branch (the line connecting MC2 to D), and a first switching member (the lines into MC2); the first reaction cell is configured to prepare a first test liquid (intended use MPEP § 2114 (II)), the first branch is connected between the first reaction cell and the second connection point (figure 2), and the first switching member is disposed in the first branch and is configured to implement cutting-off and connecting of the first branch (intended use MPEP § 2114 (II)); and wherein the second reaction cell group comprises a second reaction cell (item MC1), a second branch (the lines connecting MC1 to L, Q and S), and a second switching member (the lines into MC1), wherein the second reaction cell is configured to prepare a second test liquid (intended use MPEP § 2114 (II)), one end of the second branch is connected to the second reaction cell, the second branch communicates with the second 
Regarding claim 20, Rodriguez teaches wherein the sample testing device further comprises a fourth switching member (item 12), the fourth switching member is disposed in the first pipeline (figure 2), and the fourth switching member is located between the third connection point and the second connection point (figure 2) and is configured to implement cutting-off or connecting (intended use MPEP § 2114 (II)); and wherein an eighth switching member is disposed in the second pipeline (item 16), and the eighth switching member is located between the fourth connection point and the second pipeline (figure 2) and is configured to implement cutting-off or connecting (intended use MPEP § 2114 (II)).
Regarding claim 21, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Rodriguez and the apparatus of Rodriguez is capable of having the first and second test liquids be leukocytes and reticulocytes, respectively. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Rodriguez (see MPEP §2114).
Regarding claim 30, Rodriguez teaches a sample analyzer (figure 2), comprising: a sampling assembly (item 10); and a sample testing device (figure 2), wherein the sampling assembly comprises a sampler which is configured to collect a biological sample and move to a position above the reaction assembly to dispense the biological sample into the reaction assembly (figure 2), and wherein the sample testing device comprising: a pipeline assembly which comprises a first pipeline (item S0) and a second pipeline (item SL); a testing assembly which comprises a sample needle (the needle end of item 12), wherein the sample needle comprises a first connection point (where items A1-A3 connect to item 12); and a reaction assembly which comprises a first reaction cell group (item MC2) and a second reaction cell group (item MC1), wherein the first reaction cell group is connected to a second connection point (the connection between item S0 and MC2) of the first pipeline (item S0), and the second reaction cell group communicates with the second pipeline (figure 2), and the reaction assembly is configured to treat a biological sample to prepare a test liquid (intended use MPEP § 2114 (II)); wherein a test liquid in the first reaction cell group flows to the first connection point of the sample needle via the second connection point of the first pipeline (intended use MPEP § 2114 (II) and figure 2), and a test liquid in the second .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of CN 101236149A, hereinafter Guo.
Regarding claim 2, Rodriguez teaches all limitations of claim 1; however, Rodriguez fails to teach a sample drawing assembly connected to either the end of the first or second pipeline.
Guo teaches a detection device which has a negative pressure device which draws in a reaction sample from a reaction cell into the sample testing device (Guo, page 4, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sample drawing assembly connected to either of the first and second pipelines because it would draw in a reaction sample from a reaction cell into the sample testing device (Guo, page 4, paragraph 3).
Regarding claim 8, Rodriguez teaches all limitations of claim 7; however, Rodriguez fails to teach a sample drawing assembly connected to either the end of the first or second pipeline.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sample drawing assembly connected to either of the first and second pipelines because it would draw in a reaction sample from a reaction cell into the sample testing device (Guo, page 4, paragraph 3).
Regarding claim 12, Rodriguez teaches all limitations of claim 10; however, Rodriguez fails to teach a sample drawing assembly connected to either the end of the first or second pipeline.
Guo teaches a detection device which has a negative pressure device which draws in a reaction sample from a reaction cell into the sample testing device (Guo, page 4, paragraph 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sample drawing assembly connected to either of the first and second pipelines because it would draw in a reaction sample from a reaction cell into the sample testing device (Guo, page 4, paragraph 3).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of United States Patent No. 4,606,631, hereinafter Anno.
Regarding claim 3, Rodriguez teaches all limitations of claim 1; however, Rodriguez fails to teach a first cleaning assembly connected to the first pipeline.
Anno teaches a particle counter which as a cleaning liquid solution which is moved through the pipes of the device so that the pipes can be cleaned for future use (Anno, column 8, lines 6-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a first cleaning assembly connected to the first pipeline because it would allow for the pipes to be cleaned for future use (Anno, column 8, lines 6-20).
Rodriguez and Anno discloses the claimed invention except for the second cleaning assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a second cleaning assembly to the device of Rodriguez, since it has been held 
Regarding claim 4, Rodriguez teaches all limitations of claim 1; however, Rodriguez fails to teach a third cleaning assembly connected to the first and second pipelines.
Anno teaches a particle counter which as a cleaning liquid solution which is moved through the pipes of the device so that the pipes can be cleaned for future use (Anno, column 8, lines 6-20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a third cleaning assembly connected to the first and second pipelines because it would allow for the pipes to be cleaned for future use (Anno, column 8, lines 6-20).
Regarding claim 5, modified Rodriguez teaches wherein the second reaction cell group is further connected to a fifth connection point of the first pipeline (figure 2), and the third cleaning assembly is connected to an end of the first pipeline (see supra), wherein the cleaning fluid in the third cleaning assembly flows into the first pipeline from the end of the first pipeline to clean the first pipeline (intended use MPEP § 2114 (II)), or the cleaning liquid in the third cleaning assembly flows from the end of the first pipeline to the fifth connection point of the first pipeline, and flows from the fifth connection point into the connection point of the second reaction cell group in the second pipeline to clean the second pipeline (intended use MPEP § 2114 (II)).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez in view of United States Patent No. 5,311,290, hereinafter Olson.
Regarding claim 18, Rodriguez teaches wherein the testing assembly further comprises a flow chamber (item 30), a sheath liquid cell (item SF), a fifth switching member (items MP4 and MP5), a first waste liquid cell (waste), wherein the flow chamber has an test liquid inlet (items P1-P3), a sheath liquid inlet (items P4 and P5), and an outlet (item P6), wherein the test liquid inlet is connected to the first connection point of the sample needle (figure 2), and the sheath liquid inlet is connected to the sheath liquid cell (figure 2), wherein the sheath liquid cell is configured to store a sheath liquid (figure 2), the fifth switching member is connected between the sheath liquid cell and the sheath liquid inlet (figure 2), and 
Rodriguez fails to teach a sixth switching member and the sixth switching member is connected between the first waste liquid cell and the outlet, and the sixth switching member is configured to implement cutting-off and connecting.
Olson teaches an imaging apparatus which has an outlet flow regulating valve so that the flow can be adjusted so that laminar conditions existed in the flow cell (Olson, column 8, lines 47-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a sixth switching valve between the outlet and the first waste cell because it would allow for the control of the flow to be adjusted so that laminar conditions existed in the flow cell (Olson, column 8, lines 47-52).
Regarding claim 19, Rodriguez teaches wherein the sample drawing assembly comprises a second waste liquid cell (waste); a negative pressure is generated in the second waste liquid cell (intended use MPEP § 2114 (II)).
Rodriguez fails to teach a seventh switching member and the seventh switching member is connected between the second waste liquid cell and an end of the first pipeline.
Olson teaches an imaging apparatus which has an outlet flow regulating valve so that the flow can be adjusted so that laminar conditions existed in the flow cell (Olson, column 8, lines 47-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a seventh switching valve between the second waste liquid cell and an end of the first pipeline because it would allow for the control of the flow to be adjusted so that laminar conditions existed in the flow cell (Olson, column 8, lines 47-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796